The petitioner commenced the instant proceeding pursuant to CPLR article 78 more than four months after the determination of the Appeals Board of the State of New York, Department of Motor Vehicles (hereinafter the Appeals Board) became final and binding upon her (see CPLR 217 [1]; Matter of Best Payphones, Inc. v Department of Info. Tech. & Telecom. of City of N.Y., 5 NY3d 30, 34 [2005]). Moreover, contrary to the Supreme Court’s determination, the Appeals Board did not create an ambiguity as to whether a final and binding determina*800tion had been issued (see Matter of Carter v State of N.Y., Exec. Dept., Div. of Parole, 95 NY2d 267, 271 [2000]; Matter of Hill Park Health Care Ctr., Inc. v Novello, 12 AD3d 1010, 1011-1012 [2004]). Consequently, the proceeding was time-barred (see Matter of Cohen v Suffolk County Bd. of Elections, 83 AD3d 1063 [2011]; Matter of Miritello v Nassau County, 70 AD3d 1041 [2010]).
In light of our determination, we need not reach the appellant’s remaining contention. Rivera, J.E, Balkin, Hall and Cohen, JJ., concur.